Case 6:19-cv-01272-RBD-GJK Document 24 Filed 12/17/19 Page 1 of 7 PageID 101



                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

   HEATHER LOOBY,

          Plaintiff,

   v.                                                    Case No: 6:19-cv-1272-Orl-37GJK

   PHYSICIANS RESOURCE LLC and
   ROCHELLE CANNON,

          Defendants.


                             REPORT AND RECOMMENDATION

          Pending before the Court in this Fair Labor Standards Act, 29 U.S.C. § 201 et seq.,

   case is the parties’ Renewed Joint Motion for Approval of Settlement Agreement (Doc

   21). After due consideration I respectfully recommend that the motion be DENIED.

                                            I. Background

          Plaintiff Heather Looby alleges that Defendants Physicians Resource LLC and

   Rochelle Cannon operate a third-party medical billing service where she worked at a rate

   ranging from $18 to $22 per hour (Doc. 1, ¶¶ 3, 8-9). The parties agree that at a certain

   point, Plaintiff requested time off during the first week of a two week pay period and that

   she offered to make up the time during the second week (Doc. 21 at 3). Defendants

   agreed and paid Plaintiff her usual wages for 80 hours worked (Id.). Plaintiff subsequently

   sued Defendants, alleging that she worked more than 40 hours in a workweek and was

   not paid the half-time premium for all hours worked in excess of 40 (Doc. 1, ¶¶ 19-24).

   Plaintiff’s complaint seeks the recovery of overtime wages allegedly due (Id.).

          The parties have negotiated and entered into a Settlement Agreement pursuant to

   which Plaintiff will receive $1,947.59 in wages, and no liquidated damages (Doc. 21 at 3).
Case 6:19-cv-01272-RBD-GJK Document 24 Filed 12/17/19 Page 2 of 7 PageID 102



   Plaintiff’s attorneys will receive $4,017.26 for their fee and $485.15 as costs (Id., at 4).

   The parties agree that in this settlement Plaintiff will receive her full alleged unpaid

   overtime damages (Id., at 3).

                                           II. Discussion

          “The principal congressional purpose in enacting the Fair Labor Standards Act of

   1938 was to protect all covered workers from substandard wages and oppressive working

   hours, ‘labor conditions [that are] detrimental to the maintenance of the minimum

   standard of living necessary for health, efficiency and general well-being of workers.’”

   Barrentine v. Ark.-Best Freight Sys., Inc., 450 U.S. 728, 739 (1981) (alternation in

   original) (quoting 29 U.S.C. § 202(a)). “Any employer who violates the provisions of

   section 206 or section 207 of [the FLSA] shall be liable to the employee or employees

   affected in the amount of their unpaid minimum wages, or their unpaid overtime

   compensation, and in an additional equal amount as liquidated damages.” 29 U.S.C. §

   216(b). Section 206 establishes the federally-mandated minimum hourly wage, and § 207

   prescribes overtime compensation of “one and one-half times the regular rate” for each

   hour worked in excess of forty hours during a given workweek. The provisions of the

   FLSA are mandatory and “cannot be abridged by contract or otherwise waived . . . .”

   Barrentine, 450 U.S. at 740. To permit otherwise would “‘nullify the purposes' of the

   [FLSA] and thwart the legislative policies it was designed to effectuate.” Id. (quoting

   Brooklyn Savs. Bank v. O’Neil, 324 U.S. 697, 707 (1945)).

          The parties seek judicial review and a determination that their settlement of

   Plaintiff’s FLSA claim is a “fair and reasonable resolution of a bona fide dispute” over

   FLSA issues. See Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1355 (11th

   Cir. 1982). If a settlement is not one supervised by the Department of Labor, the only



                                                 -2-
Case 6:19-cv-01272-RBD-GJK Document 24 Filed 12/17/19 Page 3 of 7 PageID 103



   other route for compromise of FLSA claims is provided in the context of suits brought

   directly by employees against their employers under § 216(b) to recover back wages for

   FLSA violations. Id. “When employees bring a private action for back wages under the

   FLSA, and present to the district court a proposed settlement, the district court may enter

   a stipulated judgment after scrutinizing the settlement for fairness.” Id. at 1353 (citing D.A.

   Schulte, Inc. v. Gangi, 328 U.S. 108 (1946)).

          The Eleventh Circuit has said “[s]ettlements may be permissible in the context of a

   suit brought by employees under the FLSA for back wages because initiation of the action

   by the employees provides some assurance of an adversarial context.” Id. at 1354. In

   adversarial cases:

                 The employees are likely to be represented by an attorney
                 who can protect their rights under the statute. Thus, when the
                 parties submit a settlement to the court for approval, the
                 settlement is more likely to reflect a reasonable compromise
                 of disputed issues than a mere waiver of statutory rights
                 brought about by an employer’s overreaching. If a settlement
                 in an employee FLSA suit does reflect a reasonable
                 compromise over issues, such as FLSA coverage or
                 computation of back wages, that are actually in dispute; we
                 allow the district court to approve the settlement in order to
                 promote the policy of encouraging settlement of litigation.

   Id.

          In determining whether a settlement is fair and reasonable, the Court considers the

   following factors: “(1) the existence of fraud or collusion behind the settlement; (2) the

   complexity, expense, and likely duration of the litigation; (3) the stage of the proceedings

   and the amount of discovery completed; (4) the probability of plaintiffs’ success on the

   merits; (5) the range of possible recovery; and (6) the opinions of counsel.” Hamilton v.

   Frito-Lay, Inc., No. 6:05-cv-592-Orl-22JGG, 2007 WL 328792, at *2 (M.D. Fla. Jan. 8,




                                                -3-
Case 6:19-cv-01272-RBD-GJK Document 24 Filed 12/17/19 Page 4 of 7 PageID 104



   2007). There is a “’strong presumption’ in favor of finding a settlement fair.” Id. (citing

   Cotton v. Hinton, 559 F.2d 1326, 1331 (5th Cir. 1977)).

          In the usual course, the Court evaluates a settlement by contrasting it with the

   claim. This case settled before Plaintiff answered the Court’s standard interrogatories in

   FLSA cases. I have accepted this representation and thus find the amount of wages to be

   paid to Plaintiff reasonable. However, the Settlement Agreement states that the

   $1,947.59 to be paid to Plaintiff is both a gross and net amount (Doc. 21-1, §3.i). The

   agreement also states that taxes and other appropriate sums will be withheld (Id.). This

   does not make sense and needs to be clarified.

          Plaintiff will not receive liquidated damages in this settlement. Under 29 U.S.C. §

   216(b), an employee damaged by a violation of the FLSA is entitled to unpaid overtime

   compensation plus an additional, equal amount, as liquidated damages. Title 29 U.S.C. §

   216(b) (“Any employer who violates the provisions of [the FLSA] shall be liable to the

   employee … affected in the amount of their unpaid … unpaid overtime compensation, . . .

   and in an additional equal amount as liquidated damages.”). The award of liquidated

   damages in an amount equal to the amount of back pay is mandatory unless the

   employer can show that its actions were taken in good faith 1 and that it had reasonable

   grounds for believing its actions did not violate the statute. Alvarez Perez v. Sanford-

   Orlando Kennel Club, Inc., 515 F.3d 1150, 1163 (11th Cir. 2008) (citing Spires v. Ben Hill


          1   The FLSA has established a good faith defense to the award of liquidated damages:

                    [I]f the employer shows to the satisfaction of the court that the act or
                    omission giving rise to such action was in good faith and that he had
                    reasonable grounds for believing that his act or omission was not a
                    violation of the Fair Labor Standards Act … the court may, in its sound
                    discretion, award no liquidated damages or award any amount thereof not
                    to exceed the amount specified in [§ 216(b)].

   29 U.S.C. § 260.



                                                      -4-
Case 6:19-cv-01272-RBD-GJK Document 24 Filed 12/17/19 Page 5 of 7 PageID 105



   Cnty., 980 F.2d 683, 689 (11th Cir. 1993) (“If a court determines that an employer has

   established a good faith defense, it may, ‘in its sound discretion, award no liquidated

   damages or award any amount thereof not to exceed the amount specified in section 216

   ....’”)).

               “‘To satisfy the subjective “good faith” component, the employer has the burden of

   proving that it had an honest intention to ascertain what the [FLSA] requires and to act in

   accordance with it.’” Davila v. Menendez, 717 F.3d 1179, 1185 (11th Cir. 2013) (quoting

   Dybach v. Fla. Dep’t of Corr., 942 F.2d 1562, 1566 (11th Cir. 1991)). “‘What constitutes

   good faith on the part of [an employer] and whether [the employer] had reasonable

   grounds for believing that [its] act or omission was not a violation of the [Act] are mixed

   questions of fact and law ... [That test has] both subjective and objective components.’”

   Dybach, 942 F.2d at 1566 (quoting 29 C.F.R. § 790.22(c)) and Bratt v. County of Los

   Angeles, 912 F.2d 1066, 1071–72 (9th Cir.1990). When the employer fails to prove that it

   acted in both subjective and objective good faith, the award of liquidated damages is

   mandatory. Davila, 717 F.3d at 1186.

               An employee “may not negotiate away liquidated damages or back wages in the

   interest of achieving a settlement.” Hogan v. Allstate Beverage Co., 821 F. Supp. 2d

   1274, 1281 (M.D. Ala. 2011); Dees v. Hydradry, Inc., 706 F. Supp. 2d 1227, 1233 (M.D.

   Fla. 2010); Brooklyn Sav. Bank v. O’Neil, 324 U.S. 697, 713 (1945) (employee cannot

   waive his right to liquidated damages in an FLSA settlement agreement when there is no

   genuine dispute about the employee’s entitlement to liquidated damages).

               Here, the parties agree that to the extent an FLSA violation occurred Defendants

   acted in good faith and with the belief that they were not violating the law (Doc. 21 at 3).

   These assertions are supported by the parties’ explanation that the alleged violation



                                                   -5-
Case 6:19-cv-01272-RBD-GJK Document 24 Filed 12/17/19 Page 6 of 7 PageID 106



   resulted from Plaintiff’s request to take a week off and make up the time in the following

   week. In my view, this is sufficient to show that Defendants acted in objective and

   subjective good faith.

          The parties’ Certificates of Interested Persons list themselves and their lawyers

   (Docs. 7, 13). The Settlement Agreement contains a release and estoppel provision

   which includes the parties, their attorneys, heirs, executors, administrators, successors,

   assigns, parents, predecessors, subsidiaries, affiliates, insurers, and past, present and

   future directors, officers, shareholders, members, employees, agents, and insurers (Doc.

   21-1, § 2). The parties have not offered any explanation why this provision is so broad.

   And, because Defendants are a limited liability company and individual, to some extent,

   the list of releasees appears to be meaningless.

          Title 29 U.S.C.§ 216(b) provides that in an FLSA action seeking unpaid wages and

   overtime the Court “shall, in addition to any judgment awarded to the plaintiff or plaintiffs,

   allow a reasonable attorney's fee to be paid by the defendant, and costs of the action.”

   Section 216(b) has been interpreted to mean that “fee awards [are] mandatory for

   prevailing plaintiffs.” Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541, 1542 (11th

   Cir. 1985); see also Shelton v. Ervin, 830 F.2d 182, 184 (11th Cir. 1987). Here, the

   parties represent that the amount of attorney’s fees was determined separately and apart

   from Plaintiff’s recovery. This is normally sufficient to establish the reasonableness of the

   fees and that Plaintiff's recovery was not adversely affected by the amount of fees paid to

   counsel. See Bonetti v. Embarq Management Co., 715 F. Supp. 2d 1222 (M.D. Fla.

   2009); see also McQuillan v. H.W. Lochner, Inc., No. 6:12-cv-1586-Orl-36TBS, 2013 WL

   6184063, at *3 (M.D. Fla. Nov. 25, 2013).




                                                -6-
Case 6:19-cv-01272-RBD-GJK Document 24 Filed 12/17/19 Page 7 of 7 PageID 107



          In the event of a breach, the Settlement Agreement provides that in addition to

   damages, the non-beaching party “will be entitled to specific performance and/or a

   temporary or permanent injunction prohibiting and enjoining the breaching Party from

   violating this Agreement” (Doc. 21-1, § 11). First, this Court should not be putting its seal

   of approval on such a provision. Second, the parties need to explain what they intend to

   accomplish by the inclusion of this term. Exactly what conduct do they anticipate that

   might be appropriately enjoined?

                                       III. Recommendation

          Upon consideration of the foregoing, I respectfully recommend that the motion, as

   presented, be DENIED and that the parties be given an opportunity to address the

   concerns voiced in this Report and Recommendation.

                                       IV. Notice to Parties

          A party has fourteen days from this date to file written objections to the Report and

   Recommendation’s factual findings and legal conclusions. A party’s failure to file written

   objections waives that party’s right to challenge on appeal any unobjected-to factual

   finding or legal conclusion the district judge adopts from the Report and

   Recommendation. See 11th Cir. R. 3-1.

          RESPECTFULLY RECOMMENDED at Orlando, Florida on December 17, 2019.




   Copies furnished to:

          Presiding United States District Judge
          Counsel of Record
          Any Unrepresented Parties




                                                -7-
